UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 5, 2011 (August 5, 2011) ECOLOCAP SOLUTIONS INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 000-52256 (Commission File No.) 1250 South Grove Avenue Barrington, Illinois60010 (Address of principal executive offices and Zip Code) (866) 479-7041 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01REGULATION FD DISCLOSURE. On August 5, 2011, we announced after two weeks of testing our emulsion fuel plants have produced better than expected results at Empresas Energy Partners Chile.Tests are continuing and a full report will be published in the next few weeks. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. Exhibit Document Description Press release dated August 5, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 5th day of August, 2011. ECOLOCAP SOLUTIONS INC. BY: MICHEL ST-PIERRE Michel St-Pierre Principal Accounting Officer and Principal Financial Officer
